Title: From George Washington to Colonel Peter Gansevoort, 29 August 1778
From: Washington, George
To: Gansevoort, Peter


          
            Sir
            Head Quarters White plains 29 August 1778
          
          I have just received your favor of the 18th Instant.
          Inclosed is a copy of a letter sent you some time ago respecting the court martial you
              transmitted.
          The spirit of desertion which possessed your soldiers was certainly very alarming and
            required a serious check. I hope the intention of the example you have made will be
            fully answered; and altho’ the proceeding was not strictly in the prescribed form, yet
            the necessity of the case may justify the measure.
          I have spoken to Lieut. Colonel Willet on the application of the officers of the
            garrison. It is impossible to comply at present with their request, things are so
            circumstanced—but I shall take steps to releive it before winter. I am Sir your Obt hble servt
          
            Go: Washington
          
        